                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

                                                        §
Coronavirus Reporter,
                                                        §
                                                        §
                       Plaintiff,
                                                        §
                                                        §      Civil Action No. 1:21-cv-00047-LM
                v.
                                                        §
                                                        §
Apple Inc.,                                             §
                                                        §
                       Defendant.                       §



        DEFENDANT APPLE INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
              MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                    PRELIMINARY STATEMENT

            Apple set out to build the most secure, private, and trusted mobile computing device ever

created when it launched the iPhone over thirteen years ago. One critical element of that success

has been Apple’s dogged focus on ensuring the safety and security of the App Store—a platform

for app developers to distribute apps to iOS device users. Apple’s commitment to delivering to its

users a high-quality and reliable App Store experience took on added significance during the

uncertain, early days of the global coronavirus pandemic. The pandemic required Apple to

evaluate apps critically to ensure consumers access to safe, credible apps, supported by established

medical and scientific institutions. This was all the more important at the beginning of the

pandemic, when it was so hard to know what pandemic-related information was reliable and

trustworthy, and so much was unknown about the virus itself.

            This case is borne of a developer’s dissatisfaction with Apple’s lawful efforts—both under

antitrust law and the contract at issue here—to ensure the App Store was a place where consumers

could find trustworthy and reliable coronavirus-related apps. In a grasping attempt to challenge


{C2242167.1 }
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 2 of 25




the lawfulness of Apple’s decision to reject Plaintiff’s coronavirus app from distribution on the

iOS App Store, Plaintiff brings antitrust and contract claims that exhibit a cavalier disregard for

the law and facts, and border on the frivolous. Those claims must be dismissed for several

reasons. 1

            First, Plaintiff fails to allege a relevant market, which is comprised of both a geographic

market and a product market, and is a necessary element of both of its Sherman Act claims.

Plaintiff does not allege a geographic market at all and alleges a product market supported only by

a single, conclusory allegation: the “iOS App Store is an antitrust market as defined under antitrust

precedent.” Am. Compl. (“AC”) ¶ 80. This is plainly insufficient.

            Second, the Amended Complaint is predicated entirely on harm to Plaintiff itself, which

does not support either of its Sherman Act claims. Rather, both claims require a plaintiff to plead

harm to competition. Plaintiff makes no effort to do so, confirming that Plaintiff’s grievances lie

far outside the ambit of antitrust law.

            Third, Plaintiff’s Section 1 claim is predicated exclusively on Apple’s unilateral conduct.

But Section 1 requires allegations of concerted action, in the form of an agreement, conspiracy, or

other conscious commitment to a common scheme among Apple and its competitors to purportedly

restrain trade. Plaintiff alleges no facts whatsoever showing such concerted action, thus dooming

its Section 1 claim. And to the extent Plaintiff’s claim is predicated upon its own agreement to

Apple’s standard form contracts with developers, courts have consistently dismissed Section 1

claims predicated upon agreements like these.

            Fourth, Plaintiff’s Section 2 claim fails because Plaintiff does not allege any facts


1
      Apple’s instant motion to dismiss is without prejudice to its motion to change venue. ECF No. 19. In the event
      that this case is transferred to the Northern District of California, Apple reserves the right to file a renewed motion
      to dismiss under Rule 12(b) of the Federal Rules of Civil Procedure in order to conform to Ninth Circuit law and
      practice.


{C2242167.1 }       2
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 3 of 25




sufficient to establish either that Apple has monopoly power in a relevant market or that Apple has

engaged in exclusionary conduct. At bottom, Plaintiff’s allegations devolve into a refusal-to-deal

claim that runs afoul of well-settled Supreme Court precedent.

            Fifth, Plaintiff’s contract claims fail because Plaintiff cannot identify any contract term in

which Apple “promised” that developers like Plaintiff would be permitted to publish COVID-19

apps on the App Store. Nor does Plaintiff allege that any other provision within the Apple

Developer Agreement was breached. Plaintiff’s claim for breach of the implied covenant of good

faith and fair dealing fails because it simply restates its breach of contract claim, and because

Plaintiff cannot identify a single express term in the Developer Agreement that was frustrated here.

            For these reasons, Apple respectfully requests that the Court dismiss Plaintiff’s claims.

                                               BACKGROUND

            Recognizing the deadly serious nature of the public-health crisis at hand, Apple took

important steps in the early days of the pandemic to make sure its App Store offered users

COVID-19 apps from credible and reputable sources. According to the Amended Complaint, 2 in

March 2020, Apple “announced that applications dealing with coronavirus would only be allowed

from ‘recognized institutions such as government, hospital, insurance company, NGO, or a

university.’” AC ¶ 3. Later, Apple allegedly expanded the criteria for developers submitting

COVID-19 apps to “any healthcare company with deep-rooted credentials.” Id. ¶ 32.

            Plaintiff is a Wyoming corporation that “previously transacted business under the name

Calid.” Id. ¶ 14 (p. 7). Plaintiff entered into agreements with Apple. See id. ¶¶ 62, 94. One was

the Apple Developer Agreement (“Developer Agreement”), which Plaintiff expressly references




2
      Allegations in Plaintiff’s Amended Complaint are stated herein solely for purposes of this motion to dismiss.
      Apple does not admit the truth of any of Plaintiff’s allegations.


{C2242167.1 }       3
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 4 of 25




throughout the Amended Complaint. See id. ¶¶ 12 (p. 6), 14 (p. 7), 46, 62, 91, 101, 110. 3 The

Developer Agreement governs basic elements of a developer’s relationship with Apple, including

use of Apple’s products or services. It governs, for example, a developer’s use of Apple’s

confidential information and Apple’s “sole discretion” to terminate a developer’s status as a

“registered Apple Developer.” Ex. A §§ 5, 10. The Developer Agreement also contains an

integration clause, which states: “This Agreement constitutes the entire agreement between the

parties with respect to its subject matter and supersedes all prior or contemporaneous

understandings regarding such subject matter.” Id. § 19. It adds: “No addition to or removal or

modification of any of the provisions of this Agreement will be binding upon Apple unless made

in writing and signed by an authorized representative of Apple.” Id. The Developer Agreement

was last modified on June 8, 2015. Id. at p. 6. 4

            Developers must abide by the App Store Review Guidelines (the “Guidelines”). AC ¶ 91.

The Guidelines set forth the standards Apple applies when exercising its contractual right to review

and select apps for distribution on the App Store, a process known as “app review.” See id. ¶ 45.

            Plaintiff alleges that, in February 2020, an “ad hoc group of health care and computer

science experts” developed an app named Coronavirus Reporter. Id. ¶ 1. The app allegedly would

have allowed users to “self-identify” potential COVID-19 symptoms. Id. ¶¶ 2, 30. Plaintiff

allegedly completed its app on March 3, 2020, and submitted it to Apple for review. Id. ¶¶ 1, 3.



3
      Plaintiff has incorporated by reference the Apple Developer Agreement and predicates its breach of contract claim
      on it. Therefore, the Court may consider it on this motion to dismiss. See Alt. Energy, Inc. v. St. Paul Fire &
      Marine Ins. Co., 267 F.3d 30, 33–34 (1st Cir. 2001) (permitting consideration, on motion to dismiss, of settlement
      agreement that was not appended to or incorporated in complaint because defendant’s “alleged liability under the
      complaint depends directly upon” interpretation of settlement agreement); Diva’s Inc. v. City of Bangor, 411 F.3d
      30, 38 (1st Cir. 2005); Johnson v. People’s United Bank, N.A., 2016 DNH 206, 1 n.2.
4
      As noted infra, Plaintiff also entered into the Apple Developer Program License Agreement (“DPLA”) with
      Apple, but Plaintiff does not mention this agreement in its Amended Complaint nor predicate any claims on it.
      Apple provided the Court with a copy of this agreement in support of its motion to transfer. ECF No. 19-5.


{C2242167.1 }       4
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 5 of 25




Plaintiff alleges that Apple rejected Plaintiff’s app, and denied an appeal of that decision on March

26, 2020, because the app was not from a “recognized institution,” Coronavirus Reporter “lacked

‘deeply rooted medical credentials,’” and the app’s “user-generated data ha[d] not been vetted for

accuracy by a reputable source.” Id. ¶¶ 3, 5, 31, 33, 47. Plaintiff alleges that Apple later approved

a “similar” app from a U.K. hospital and another Florida-based “COVID app.” Id. ¶¶ 51–52.

Apple also allegedly partnered with “Google and several other universities to create a contact-

tracing COVID app.” Id. ¶¶ 7, 54.

            Plaintiff concedes “Apple has some reasonable right to quality control and law enforcement

via its App Store.” Id. ¶ 83. Plaintiff nonetheless claims that, by rejecting Plaintiff’s app, Apple

violated Sections 1 and 2 of the Sherman Act, breached a contract with Plaintiff, and breached the

implied covenant of good faith and fair dealing. See id. ¶¶ 79, 90, 110, 116.

                                         LEGAL STANDARD

            To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The Court takes as true only well-pleaded factual allegations. It must disregard legal

conclusions couched as factual allegations and threadbare recitals of the elements of a cause of

action. See Air Sunshine, Inc. v. Carl, 663 F.3d 27, 33 (1st Cir. 2011). And it may disregard

allegations contradicted by documents embraced by the complaint. See Newman v. Lehman Bros.

Holdings Inc., 901 F.3d 19, 27 (1st Cir. 2018).




{C2242167.1 }       5
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 6 of 25




                                                     ARGUMENT

I.          Plaintiff’s Sherman Act antitrust claims must be dismissed for reasons equally
            applicable to the Section 1 and Section 2 claims.

            A.         Plaintiff fails to allege a plausible relevant market.

            In order to state a claim under either Section 1 or Section 2 of the Sherman Act, a plaintiff

must plead a relevant market. See Yagoozon, Inc. v. Kids Fly Safe, No. CA 14-040 ML, 2014 WL

3109797, at *10 (D.R.I. July 8, 2014) (§ 1); Gilbuilt Homes, Inc. v. Cont’l Homes of New England,

667 F.2d 209, 211 (1st Cir. 1981) (§ 2). A relevant antitrust market includes both a geographic

market and a product market; a plaintiff must allege facts demonstrating both. See Tanaka v. Univ.

of S. California, 252 F.3d 1059, 1063 (9th Cir. 2001); Queen City Pizza, Inc. v. Domino’s Pizza,

Inc., 124 F.3d 430, 442 (3d Cir. 1997); R & J Tool, Inc. v. The Manchester Tool Co., 2001 DNH

009, 4–5, 11.

            Defining the “relevant market” is the “threshold” for establishing Plaintiff’s Section 1 and

2 claims. Fed. Trade Comm’n v. Qualcomm Inc., 969 F.3d 974, 992 (9th Cir. 2020) (citing Ohio

v. Am. Express Co., 138 S. Ct. 2274, 2285 (2018)); see also Gen. Bus. Sys. v. N. Am. Philips Corp.,

699 F.2d 965, 972 (9th Cir. 1983). Without that definition, “there is no way to measure [the

defendant’s] ability to lessen or destroy competition.” Walker Process Equip., Inc. v. Food Mach.

& Chem. Corp., 382 U.S. 172, 177 (1965) (§ 2); see also Tanaka, 252 F.3d at 1063 (§ 1). The

First Circuit has affirmed the dismissal of Sherman Act Section 1 and Section 2 claims when the

plaintiff failed to sufficiently allege a relevant market. See E. Food Servs., Inc. v. Pontifical Cath.

Univ. Servs. Ass’n, Inc., 357 F.3d 1, 7 (1st Cir. 2004) (§ 1); Gilbuilt Homes, 667 F.2d at 211 (§ 2).

                  1.       Plaintiff fails to plead a geographic market.

            A complaint must plead a relevant geographic market that encompasses “the geographic

area in which the defendant faces competition and to which consumers can practically turn for



{C2242167.1 }          6
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 7 of 25




alternative sources of the product.” Coastal Fuels of Puerto Rico, Inc. v. Caribbean Petroleum

Corp., 79 F.3d 182, 196 (1st Cir. 1996) (quoting Baxley–DeLamar v. American Cemetery Ass’n,

938 F.2d 846, 850 (8th Cir.1991)) (reversing § 2 verdict given failure to show monopoly power in

a relevant market); see also Mathias v. Daily News, L.P., 152 F. Supp. 2d 465, 481 (S.D.N.Y.

2001) (“without a proper delineation” of the “geographic markets, a claim under § 1 or § 2 of the

Sherman Act will be dismissed”). Allegations about the “precise geographic boundaries of

effective competition” permit a “more informed conclusion on potential harm to the market.” Id.

            The Amended Complaint does not allege a geographic market at all, which alone warrants

dismissal of both of Plaintiff’s Sherman Act claims. See Mathias, 152 F. Supp. 2d at 483

(dismissing § 1 and § 2 claims because “failure to define a geographic market with precision makes

it impossible to assess the potential harm to competition resulting from” defendant’s alleged

misconduct); Concord Assocs., L.P. v. Ent. Properties Tr., No. 12 CIV. 1667 ER, 2014 WL

1396524, at *16–20 (S.D.N.Y. Apr. 9, 2014) (dismissing § 1 and § 2 claims when geographic

market was not “appropriately defined”), aff’d, 817 F.3d 46 (2d Cir. 2016); E. Food Servs, 357

F.3d at 7 (affirming dismissal where plaintiff had failed to allege a plausible geographic market).

                  2.       Plaintiff’s one-sentence,   conclusory   product-market      definition   is
                           insufficient.

            Plaintiff attempts to define the relevant product market in a single sentence: “The iOS App

Store is an antitrust market as defined under antitrust precedent.” AC ¶ 80. This alleged product

market fails for two reasons, both of which are independent grounds for dismissing the Sherman

Act claims. See Analogix Semiconductor, Inc. v. Silicon Image, Inc., No. C 08-2917 JF PVT, 2008

WL 8096149, at *7 (N.D. Cal. Oct. 28, 2008) (dismissing § 1 and § 2 claims for failure to plead a

relevant product market).

            First, Plaintiff’s asserted product market of the iOS App Store is entirely conclusory;



{C2242167.1 }          7
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 8 of 25




Plaintiff’s only allegation is that the iOS App Store is “an antitrust market as defined under antitrust

precedent.” AC ¶ 80. Plaintiff alleges no facts in support of its purported product market. See

Tanaka, 252 F.3d at 1063 (dismissing § 1 claim because plaintiff’s product market definition was

supported by “conclusory assertion” that product was “unique” and “not interchangeable”); Lee v.

Life Ins. Co. of N. Am., 829 F. Supp. 529, 539–41 (D.R.I. 1993) (factually unsupported allegations

regarding product market insufficient to state § 1 or § 2 claim), aff’d, 23 F.3d 14 (1st Cir. 1994);

Pistacchio v. Apple Inc., No. 4:20-CV-07034-YGR, 2021 WL 949422, at *2 (N.D. Cal. Mar. 11,

2021) (dismissing §§ 1 and 2 claims where “the relevant market definition contains sparse

supporting allegations”).       Second, the alleged product market is facially implausible.

“Determining the scope of a product market begins with examining the universe of products that

are considered ‘reasonably interchangeable by consumers for the same purposes.’” Flovac, Inc.

v. Airvac, Inc., 817 F.3d 849, 854 (1st Cir. 2016) (quoting United States v. E.I. du Pont de Nemours

& Co., 351 U.S. 377, 395 (1956)). “The market is established by examining both the substitutes

that a consumer might employ and ‘the extent to which consumers will change their consumption

of one product in response to a price change in another, i.e., the cross-elasticity of demand.’” Id.

(quoting Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 469 (1992)). A product

market must be properly defined so that it “encompasses the group or groups of sellers or producers

who have actual or potential ability to deprive each other of significant levels of business.” Hicks

v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018) (internal quotations and citation omitted).

In assessing a plaintiff’s allegations, the Court may draw upon its “judicial experience and

common sense.” Philips Med. Sys. Puerto Rico, Inc. v. Alpha Biomedical & Diagnostic Corp.,

No. 19-1488 (BJM), 2020 WL 7029014, at *1, 7 (D.P.R. Nov. 30, 2020) (quoting Schatz v.

Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012)) (rejecting plaintiff’s market




{C2242167.1 }       8
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 9 of 25




definition and dismissing § 2 claim).

            Plaintiff makes no effort to define its proffered product market in terms of the rule of

reasonable interchangeability. That failure is fatal, particularly when Plaintiff asserts that a single

business’s “App Store” for distributing apps (Apple’s) is the relevant market but fails to account

for obvious and conceded reasonable substitutes, such as other app-distribution or web-based

platforms. Cf. AC ¶ 58 (conceding that an app like Plaintiff’s could have been developed for

distribution on Google smartphones).

            Courts overwhelmingly dismiss Sherman Act claims under these circumstances. See

Queen City Pizza, 124 F.3d at 436 (where “plaintiff fails to define its proposed relevant market

with reference to the rule of reasonable interchangeability and cross-elasticity of demand . . . the

relevant market is legally insufficient and a motion to dismiss may be granted”); E. & G. Gabriel

v. Gabriel Bros., No. 93 CIV. 0894 (PKL), 1994 WL 369147, at *3 (S.D.N.Y. July 13, 1994)

(“Plaintiff’s failure to define its market by reference to the rule of reasonable interchangeability is,

standing alone, valid grounds for dismissal.”); Yagoozon, 2014 WL 3109797, at *11 (rejecting

plaintiff’s alleged market definition absent “factual allegations of cross-elasticity of demand or

other indications of price sensitivity that would indicate whether consumers treat the available

options as substitutable”); Lee, 829 F. Supp. at 540–41 (dismissing antitrust claims where plaintiff

made an “incomprehensible declaration” that “[o]bviously there is nothing reasonably

interchangeable” with its proposed product market but failed to allege facts showing why);

Pistacchio, 2021 WL 949422, at *2 (dismissing §§ 1 and 2 claims where plaintiff was “required,

and has not included appropriate allegations demonstrating that there are not appropriate economic

substitutes”); Big Bear Lodging Ass’n v. Snow Summit, Inc., 182 F.3d 1096, 1105 (9th Cir. 1999)

(dismissal for failure to allege “there are no other goods or services that are reasonably




{C2242167.1 }       9
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 10 of 25




interchangeable”); cf. Day v. Nakamura, 59 F.3d 164, 1995 WL 391961, at *1–2 (1st Cir. June 30,

1995) (rejecting the complaint’s “vague and contradictory allegations” and dismissing antitrust

claims when plaintiff consumer could have purchased a similar product to defendant’s from

defendant’s competitor). Plaintiff alleges a product market with no effort to allege facts about the

universe of products that are considered reasonably interchangeable by consumers for the same

purposes and without alleging why the product market is so unique as to have no competitors;

these failures require dismissal of its Sherman Act claims.

            B.       Plaintiff fails to plead anticompetitive harm.

            Plaintiff’s Section 1 and Section 2 claims require Plaintiff to plead anticompetitive harm.

See TechReserves Inc. v. Delta Controls Inc., No. 13 CIV. 752 GBD, 2014 WL 1325914, at *3

(S.D.N.Y. Mar. 31, 2014) (to “state a claim under either section of the Sherman Act,” a plaintiff

must allege “anticompetitive harm that affects the market as a whole”). Harm to competition is

also essential to establishing antitrust injury, a requirement of both Section 1 and 2 claims that is

independent of the elements of each claim. See Mathias, 152 F. Supp. 2d at 478 (explaining that

“the antitrust injury requirement exists independently of the elements of an antitrust violation and

becomes itself a pleading requirement”). Allegations of anticompetitive harm are critical—even

at the pleading stage—because antitrust law is designed to protect competition, not competitors.

See, e.g., Brown Shoe Co. v. United States, 370 U.S. 294, 320 (1962); Atl. Richfield Co. v. USA

Petroleum Co., 495 U.S. 328, 338 (1990); Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 458

(1993).

            Harm to competition is “usually measured by a reduction in output and an increase in prices

in the relevant market.” Sterling Merch., Inc. v. Nestle, S.A., 656 F.3d 112, 121 (1st Cir. 2011)

(internal quotation marks and citation omitted); see also ABG Prime Grp., LLC v. Innovative Salon

Prods., LLC, No. 17-12280, 2018 WL 3474587, at *3 (E.D. Mich. July 19, 2018) (“a ‘market-


{C2242167.1 }        10
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 11 of 25




wide’ injury to competition is one that somehow threatens the relevant market’s efficiency”);

Yagoozon, 2014 WL 3109797, at *7. Critically, harm to a plaintiff’s “business does not equal

harm to competition,” Philadelphia Taxi Ass’n, Inc v. Uber Techs., Inc., 886 F.3d 332, 344 (3d

Cir. 2018), and “lost business” as a result of a defendant’s “policy is not, in and of itself, a concern

of the antitrust laws,” SMS Sys. Maint. Servs., Inc. v. Digit. Equip. Corp., 188 F.3d 11, 26 (1st Cir.

1999) (citing McQuillan, 506 U.S. at 458–59).

            Plaintiff has only pleaded a harm to its own business, i.e., “an injury to itself, not an

anticompetitive injury to the market.” Chicago Studio Rental, Inc. v. Illinois Dep’t of Com., 940

F.3d 971, 978 (7th Cir. 2019). Plaintiff’s claimed injury, and the entire basis of its antitrust claims,

is that Apple rejected its app for distribution on the App Store. AC ¶ 15 (“Apple has restricted

trade . . . when it disallowed Plaintiff’s reasonable application.”); id. ¶ 31 (“Apple specifically

strategized to prevent Plaintiff’s app from setting a precedent or amassing a user base, which could

jeopardize its own pipeline and/or the first-mover advantage of desirable institutional partners of

a monopolistic trust.”); id. ¶ 53 (“Allowing the aforementioned competing apps, but disallowing

Plaintiff’s, was arbitrary and capricious restraint of trade.”); id. ¶ 63 (“There were no reasonable

grounds for Apple to deny the Coronavirus Reporter app for public distribution.”); id. ¶ 81 (“Apple

unlawfully maintains its monopoly power in the iOS App Store through its unlawful denial of

access to Coronavirus Reporter.”).

            Furthermore, Plaintiff has pleaded no facts that demonstrate any anticompetitive harm

necessary to state a claim. The Amended Complaint includes no allegations about prices at all,

and certainly no allegations about supracompetitive prices arising from purportedly restricted

output. See E & L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d 23, 30 (2d Cir. 2006)

(explaining that a “monopolist manufacturer of a product restricts output of the product in order to




{C2242167.1 }        11
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 12 of 25




maximize its profits”). By acknowledging that apps like Plaintiff’s could also be developed for

Google smartphones, see AC ¶ 58, Plaintiff concedes that Apple lacks the power to restrict app

output generally.

            Plaintiff’s failure to plead plausible harm to competition mandates dismissal of both its

Section 1 and Section 2 claims. See Yagoozon, 2014 WL 3109797, at *9–10 (rejecting § 1 claim

because allegations of plaintiff’s “lost sales” did not plead “actual or potential injury to

competition”); N.E. Carpenters Health Benefits Fund v. McKesson Corp., 573 F. Supp. 2d 431,

435 (D. Mass. 2008) (dismissing § 1 claim when there was “no allegation that [the defendant]

reduced competition in any relevant economic market”); Pistacchio, 2021 WL 949422, at *2

(dismissing §§ 1 and 2 claims where complaint was “wholly lacking in any substantive allegations”

regarding harm to competition); ABG Prime Grp., 2018 WL 3474587, at *4 (dismissing § 1 claim

when plaintiff did not “plead facts sufficient to show a market-wide injury to competition” and

explaining that “[plaintiff’s] injuries are not antitrust injuries”); Chicago Studio Rental, 940 F.3d

at 978–79 (affirming dismissal of §§ 1 and 2 claims when complaint contained only conclusory

allegations of reduced competition); Malden Transportation, Inc. v. Uber Techs., Inc., 321 F.

Supp. 3d 174, 180 (D. Mass. 2018) (dismissing § 2 claim when plaintiff alleged that defendant’s

conduct increased supply and decreased prices).

II.         Plaintiff’s Section 1 claim must be dismissed because it is predicated entirely on
            unilateral conduct.

            Plaintiff’s Section 1 claim fails for the additional reason that it is predicated entirely upon

unilateral conduct—Apple’s own, independent actions with respect to Plaintiff’s app.

            Section 1 of the Sherman Act is aimed at preventing concerted activity between a defendant

and its competitors. See Gonzalez-Maldonado v. MMM Healthcare, Inc., 693 F.3d 244, 249 (1st

Cir. 2012) (noting that a § 1 violation may occur “when a group of independent competing firms



{C2242167.1 }        12
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 13 of 25




engage in” concerted action, but dismissing complaint because it alleged only unilateral action by

a single economic entity (emphasis added) (citations omitted)); Qualcomm, 969 F.3d at 989 (§ 1

“targets concerted anticompetitive conduct”). “Unilateral conduct by a single firm, even if it

‘appears to “restrain trade” unreasonably,’ is not unlawful under section 1 of the Sherman Act.”

The Jeanery, Inc. v. James Jeans, Inc., 849 F.2d 1148, 1152 (9th Cir. 1988) (quoting Copperweld

Corp. v. Indep. Tube Corp., 467 U.S. 752, 767 (1984)); Odishelidze v. Aetna Life & Cas. Co., 853

F.2d 21, 23 (1st Cir. 1988) (citing Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 761

(1984)) (affirming dismissal of § 1 claim because “unilateral action is not prohibited by § 1 of the

Sherman Act”).

            Courts routinely dismiss Section 1 claims that are premised on one party’s creation and

announcement of terms to which another party is required to adhere. See Relevent Sports, LLC v.

U.S. Soccer Fed’n, Inc., No. 19-CV-8359 (VEC), 2020 WL 4194962, at *6 (S.D.N.Y. July 20,

2020); Sambreel Holdings LLC v. Facebook, Inc., 906 F. Supp. 2d 1070, 1076–77 (S.D. Cal.

2012); Baar v. Jaguar Land Rover N. Am., LLC, 295 F. Supp. 3d 460, 465 (D.N.J. 2018). This

means that a defendant “generally has a right to deal, or refuse to deal, with whomever it likes, as

long as it does so independently.” Dennis v. Husqvarna Forest & Garden Co., No. CIV. 94-309-

M, 1994 WL 759187, at *3 (D.N.H. Dec. 27, 1994) (citing Monsanto Co., 465 U.S. at 761).

            Plaintiff’s Section 1 claim must be dismissed under this bedrock principle. Plaintiff

challenges purely unilateral conduct by Apple: the rejection of Plaintiff’s app under the terms of a

policy Apple announced. See AC ¶ 15 (p. 6) (alleging Apple “restricted trade” in violation of the

Sherman Act “when it disallowed Plaintiff’s reasonable application”); id. ¶ 5 (“Apple made the

appalling determination that Coronavirus Reporter lacked ‘deeply rooted medical credentials.’”).

But the “announcement of policy and simple refusal to deal, without more, is not barred by [§] 1.”




{C2242167.1 }        13
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 14 of 25




Homefinder’s of Am., Inc. v. Providence J. Co., 471 F. Supp. 416, 421 (D.R.I. 1979), aff’d, 621

F.2d 441 (1st Cir. 1980).

            To the extent Plaintiff’s Section 1 claim is predicated in any way on the agreements that

app developers enter into with Apple, or the App Store Review Guidelines, that theory does not

support a Section 1 claim either. Plaintiff’s allegations in this regard again challenge only

unilateral conduct—the terms on which Apple will do business with app developers—as Plaintiff’s

own allegations make clear. See AC ¶ 46 (taking issue with Apple’s alleged “‘self-policing’ of its

monopolistic Developer Agreement” (emphasis added)); id. ¶ 62 (alleging that developers must

sign “Apple’s Developer Agreement”); id. ¶ 110 (describing the Developer Agreement as Apple’s

“own”).

            Courts regularly dismiss Section 1 claims based on theories like Plaintiff’s. In Relevent

Sports LLC v. U.S. Soccer Federation, Inc., for example, the United States Soccer Federation

(“USSF”) was “required to adhere” to certain of FIFA’s policies, but that did not make it Section 1

concerted action; rather, it amounted merely to “unilateral compliance with FIFA’s directive.”

2020 WL 4194962, at *6–7. Likewise, in Sambreel Holdings LLC v. Facebook, Inc., as a condition

of using Facebook’s website, Facebook required Application Developers to agree to use only

Advertising Partners approved by Facebook, while Facebook separately entered into agreements

with Advertising Partners that permitted Facebook to limit with whom Advertising Partners could

“associate” on the Facebook platform. 906 F. Supp. 2d at 1076–77. These agreements were

merely “unilateral action on the part of Facebook . . . impose[d] upon companies that utilize the

Facebook Platform.” Id. Finally, in Baar v. Jaguar Land Rover North America, LLC, allegations

that Jaguar Land Rover North America and Jaguar Land Rover Limited “unilaterally implemented

[a] Policy and required their dealers to enforce it” amounted only to unilateral conduct. 295 F.




{C2242167.1 }        14
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 15 of 25




Supp. 3d at 465. Accordingly, Plaintiff’s Section 1 claim must be dismissed because it challenges

only unilateral conduct.

III.        Plaintiff’s Section 2 claim fails because Plaintiff does not allege that Apple has
            monopoly power in a relevant market or engaged in exclusionary conduct.

            Plaintiff’s Section 2 claim fails for the additional reason that Plaintiff fails to allege facts

in support of necessary elements of that claim. To make out a Section 2 claim, a plaintiff must

plead: (i) the possession of monopoly power in the relevant market, and (ii) the willful acquisition

or maintenance of that power. Diaz Aviation Corp. v. Airport Aviation Servs., Inc., 716 F.3d 256,

265 (1st Cir. 2013) (affirming trial judgment in defendant’s favor). Possession of monopoly power

alone is not unlawful unless accompanied by “exclusionary conduct.” Town of Concord, Mass. v.

Boston Edison Co., 915 F.2d 17, 21 (1st Cir. 1990) (reversing judgment in plaintiff’s favor given,

inter alia, failure to show exclusionary conduct). Here, Plaintiff fails to allege both monopoly

power and exclusionary conduct. See Americana Indus., Inc. v. Wometco de Puerto Rico, Inc.,

556 F.2d 625, 628 (1st Cir. 1977) (affirming dismissal of §§ 1 and 2 claims when allegations did

not support inference of market power and instead were “completely consistent with perfectly

lawful conduct”).

            A.       Plaintiff fails to allege monopoly power.

            Monopoly power is “the power to control prices or exclude competition.” United States v.

Grinnell Corp., 384 U.S. 563, 571 (1966) (quoting du Pont de Nemours, 351 U.S. at 391). A

plaintiff may demonstrate monopoly power by pleading “actual supracompetitive prices and

restricted output,” or by pleading the defendant’s dominant share in a “well-defined relevant

market” that has significant barriers to entry, and in which “existing competitors lack the capacity

to increase their output in the short run.” Coastal Fuels, 79 F.3d at 196–97 (reversing § 2 verdict

for failure to show monopoly power); see also, e.g., Michael E. Jones M.D., P.C. v. UnitedHealth



{C2242167.1 }        15
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 16 of 25




Grp., Inc., No. 19-CV-7972 (VEC), 2020 WL 4895675, at *10 (S.D.N.Y. Aug. 19, 2020)

(dismissing § 2 claims when complaint contained “nothing but conclusory assertions of monopoly

power”).

            Plaintiff does not allege any facts to support a finding of monopoly power. As explained,

Plaintiff includes no allegations about price whatsoever, much less any allegations of

supracompetitive prices resulting from purportedly restricted output. See Coastal Fuels, 79 F.3d

at 196–97; see also supra Section I.B        More fundamentally, because Plaintiff fails to plead a

plausible relevant market, see supra Section I.A, it cannot plead Apple’s purported monopoly

power in that market. See R & J Tool, 2001 DNH 009, at 4–5. On its face, Plaintiff’s Amended

Complaint contemplates a market for applications that includes distribution platforms other than

the App Store. See AC ¶¶ 57–58 (conceding that “Google products” and “a generic UNIX web

browser” can be used to “[a]ccess . . . the national internet backbone” and that an app like

Plaintiff’s could be developed for Google smartphones). Further, Plaintiff pleads no facts related

to Apple’s alleged market share in any plausible market, allegedly significant barriers to entry, or

alleged inability of competitors in this broader market to increase output. Cf. Abid v. Google LLC,

No. 18-cv-00981-MEJ, 2018 WL 3458546, at *5 (N.D. Cal. July 18, 2018) (“Plaintiff undermines

his own allegation by alleging that Google maintains a ‘near monopoly’ while elsewhere

acknowledging various other on-line advertising platforms, such as ‘Microsoft Bing’ and

‘Facebook ads.’”).

            Instead, Plaintiff relies on bald (and facially implausible) assertions that Apple is a

monopolist and has market power. See AC ¶ 41 (“Apple is a monopoly as defined by the Sherman

Antitrust Act.”); id. ¶ 43 (“Apple knows it holds monopoly like power over many users’ ability to

exit the Apple ecosystem and access the internet through other means.”); id. ¶ 81 (“Apple




{C2242167.1 }        16
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 17 of 25




unlawfully maintains its monopoly power in the iOS App Store through its unlawful denial of

access to Coronavirus Reporter.”); id. ¶ 88 (“Apple disallows applications in an arbitrary and

capricious manner to benefit their own monopoly and their business and contract partners.”).

            Such allegations plainly do not suffice. See DeLima v. Google, Inc., No. 1:19-cv-978-JL,

2021 DNH 025P, 2021 WL 294560, at *7 (Jan. 28, 2021) (“Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” (quoting Maldonado

v. Fontanes, 568 F.3d 263, 268 (1st Cir. 2009)); (dismissing antitrust claims), appeal filed, No.

21-1161 (1st Cir. Feb. 26, 2021); Michael E. Jones, 2020 WL 4895675, at *10.

            B.       Plaintiff fails to plead exclusionary conduct.

            Plaintiff also fails to allege exclusionary conduct, that is, “the willful acquisition or

maintenance of” monopoly power “as distinguished from growth or development as a consequence

of a superior product, business acumen, or historic accident.” Verizon Commc’ns Inc. v. Law Offs.

of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004) (quoting Grinnell Corp., 384 U.S. at 570–71).

            The exclusionary conduct Plaintiff seems to plead is that Apple rejected Plaintiff’s

proposed app under its stated policies regarding COVID-19 apps and its standard contract terms.

See AC ¶ 81 (alleging that Apple “maintains its monopoly power in the iOS App Store through its

unlawful denial of access to Coronavirus Reporter”); id. ¶ 5 (“Apple made the appalling

determination that Coronavirus Reporter lacked ‘deeply rooted medical credentials.’”). But that

alleged exclusionary conduct does not support an antitrust claim.

            Plaintiff’s theory runs headlong into Supreme Court precedent. In the absence of a duty to

deal with competitors (even assuming—although Plaintiff does not adequately allege it—that

Apple and Plaintiff compete), a defendant “has no obligation to deal under terms and conditions

favorable to its competitors.” Pac. Bell Tel. Co. v. linkLine Comm’cns, Inc., 555 U.S. 438, 450

(2009); see also Homefinders of Am., Inc. v. Providence J. Co., 621 F.2d 441, 443 (1st Cir. 1980)


{C2242167.1 }        17
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 18 of 25




(finding no antitrust violation in newspaper’s refusal to deal with advertiser who violated

newspaper’s advertising policy).

            Bookhouse of Stuyvesant Plaza, Inc. v. Amazon.com, Inc., 985 F. Supp. 2d 612 (S.D.N.Y.

2013), is instructive. There, Amazon’s digital right management access control technology

(“DRM”) restricted the ability to read Amazon-distributed e-books to Kindle devices and non-

Kindle devices enabled with a Kindle app. Id. at 617. The plaintiffs alleged that the DRM

requirement was anticompetitive conduct “designed to leverage Amazon’s domination of the

dedicated e-reader market.” Id. Relying on Trinko, the court dismissed the complaint because, at

bottom, plaintiffs merely complained that Amazon had refused to deal with them by not allowing

“them to sell e-books on Amazon’s devices and apps,” but Amazon had no obligation to do so. Id.

at 623; see also In re Elevator Antitrust Litig., 502 F.3d 47, 52 (2d Cir. 2007) (affirming dismissal

where alleged anticompetitive conduct—elevator manufacturer designed elevators to prevent

servicing by other providers and refused to sell elevator parts and tools, for example, to

maintenance providers—was within manufacturer’s right of refusal to deal).

            Finally, even assuming Apple’s “competitors” included third parties, like Plaintiff,

developing COVID-19 apps, Plaintiff’s own allegations make clear that Apple allowed

competitors’ apps. AC ¶ 96 (“Competitor apps that were allowed in March 2020 obtained millions

of downloads and a top rank in the App Store, demonstrating the strong demand for COVID

information applications at that time.” (emphasis added)). Apple expressly recognized that apps

could serve a useful function in combating the pandemic and, consistent with that position,

approved apps according to the policy it laid out in March 2020. See id. ¶¶ 3, 6, 50–52, 96.

IV.         Plaintiff’s breach of contract claim must be dismissed because the Amended
            Complaint pleads no facts showing any breach of a contract.

            Plaintiff alleges that “Plaintiff and Defendant had entered into a contract” and that “Apple’s



{C2242167.1 }        18
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 19 of 25




Developer Agreement as amended in March 2020 promised that entities with ‘deeply rooted

medical credentials’ were permitted to publish COVID apps on the App Store.” AC ¶¶ 100–101.

Plaintiff alleges that “Apple breached their own Developer Agreement when they refused to allow

an entity with deep-rooted medical expertise to publish on the App Store.” Id. ¶ 110.

            Under California law, 5 to state a breach-of-contract claim, a plaintiff must plead facts

showing: (i) the existence of a contract; (ii) “plaintiff’s performance or excuse for

nonperformance”; (iii) “defendant’s breach”; and (iv) “resulting damages to plaintiff.” Hamilton

v. Greenwich Invs. XXVI, LLC, 126 Cal. Rptr. 3d 174, 183 (Cal. Ct. App. 2011), as modified, (June

15, 2011) (quoting Reichert v. Gen. Ins. Co., 442 P.2d 377, 381 (Cal. 1968)). Plaintiff “must

identify the specific provision of the contract allegedly breached by the defendant.” Donohue v.

Apple, Inc., 871 F. Supp. 2d 913, 930 (N.D. Cal. 2012) (citing Progressive W. Ins. Co. v. Yolo

Cnty. Super. Ct., 37 Cal. Rptr. 3d 434, 449 (Cal. Ct. App. 2005)); see also Becton, Dickinson &

Co. v. Cytek Biosciences Inc., No. 18-cv-00933-MMC, 2020 WL 1877707, at *3 (N.D. Cal. Apr.

15, 2020) (dismissing contract-breach claim for failure to “allege the substance of [the contract’s]

relevant terms” (quoting McKell v. Wash. Mut., Inc., 49 Cal. Rptr. 3d 227, 253 (Cal. Ct. App.

2006))). Plaintiff fails to allege facts showing a contract term that promised that apps with deeply-

rooted medical credentials would be allowed on the App Store, and thus fails to allege any breach.

            Plaintiff conclusorily alleges that the Developer Agreement was amended in March 2020

and that Apple breached this “amended” agreement. AC ¶¶ 101, 110. The Developer Agreement

is the only contract Plaintiff specifically names and pleads that Apple breached. Id. ¶ 110 (“Apple

breached their own Developer Agreement when they refused to allow an entity with deep-rooted



5
      California law governs Plaintiff’s contract claims, as Plaintiff conceded in its most recent pleading. See ECF
      No. 23 ¶ 17 (“California contract law applies for sure.”). The Developer Agreement states that it will be
      “construed in accordance with” California law. Ex. A § 17.


{C2242167.1 }        19
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 20 of 25




medical expertise to publish on the App Store.”). Because Plaintiff’s breach-of-contract claim is

“expressly linked” to and depends on the Developer Agreement’s terms, this Court may consider

the agreement on a motion to dismiss. Alt. Energy, 267 F.3d at 34 (citation and internal quotation

marks omitted).

            Plaintiff does not identify a single term in the Developer Agreement that Apple allegedly

breached. The terms of the Developer Agreement are basic ones governing a developer’s

“participation as an Apple developer.” Ex. A, pmbl. The terms set out: the lack of any partnership

or agency relationship between Apple and developers (id. § 1); how a developer may use Apple

products, services, and intellectual property provided to it (id. §§ 2–3, 7, 8, 12); and a developer’s

confidentiality obligations (id. §§ 4–6). Nowhere in the Developer Agreement does Apple

promise to allow COVID-19 apps from entities with “deeply rooted medical credentials” into the

App Store. And in fact, nowhere in the Developer Agreement does Apple make any promise

whatsoever about any kind of app that it will allow in the App Store. 6

            Plaintiff attempts to maneuver around this problem by alleging that the Developer

Agreement was “amended” when Apple announced its policies for COVID-19 apps. AC ¶¶ 3,

101. This effort fails for two reasons. First, Plaintiff alleges that, on March 3, 2020, Apple

“announced” an initial set of entities that would be permitted to submit apps related to COVID-19

for review, and then “added” deeply credentialed healthcare companies to that “list.” Id. ¶ 3. But

none of these allegations identifies any promise by Apple to allow certain apps onto the App Store.

See Donohue, 871 F. Supp. 2d at 931 (rejecting plaintiff’s argument that Apple’s User Guide



6
      It is the DPLA that sets out criteria for apps’ submission and entry into the App Store, a contract Plaintiff does
      not allege was breached. See ECF No. 19-5, at 1 (explaining in the agreement’s opening “Purpose” section that
      apps “that meet Apple’s Documentation and Program Requirements may be submitted for consideration by Apple
      for distribution via the App Store”). Nor could Plaintiff so allege, as the DPLA is clear that Apple has no
      contractual duty whatsoever to admit any app onto the App Store; rather, that decision is placed in Apple’s “sole
      discretion.” Id. §§ 3.2, 6.9.


{C2242167.1 }        20
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 21 of 25




contained contractual promises because the User Guide “includes no ‘promises’ which plaintiff

could have ‘accepted’”).

            Second, Plaintiff pleads no facts showing how the Developer Agreement was allegedly

amended by Apple’s announcement. The Developer Agreement’s plain terms also show that

Plaintiff’s conclusory allegation of amendment is implausible. See Garibaldi v. Bank of Am.

Corp., No. C 13-02223 SI, 2014 WL 172284, at *3 (N.D. Cal. Jan. 15, 2014) (“mere legal

conclusions that a contract existed and was breached will be insufficient to survive a motion to

dismiss”); Young v. Facebook, Inc., 790 F. Supp. 2d 1110, 1117 (N.D. Cal. 2011) (dismissing

conclusory allegation that Facebook did not perform in accordance with terms of agreement when

amended complaint offered no “specificity as to what contractual provisions Facebook allegedly

violated”); Roberts v. UBS AG, No. CV F 12-0724 LJO SKO, 2013 WL 1499341, at *20 (E.D.

Cal. Apr. 11, 2013) (dismissing plaintiff’s “vague and conclusory” contract-breach claims because

plaintiff failed “to identify sufficiently precise contract terms, their breach, who breached them,

and how they were breached”); In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 979

(N.D. Cal. 2016) (same).

            The Developer Agreement states that “Apple reserves the right, at its discretion, to modify

this Agreement, including any rules and policies at any time.” Ex. A § 9. Critically, the Agreement

also provides: “No addition to or removal or modification of any of the provisions of this

Agreement will be binding upon Apple unless made in writing and signed by an authorized

representative of Apple.” Id. § 19; see Griffin v. Green Tree Servicing, LLC, No. CV-14-9408-

MWF (VBKx), 2016 WL 6782764, at *5 (C.D. Cal. Apr. 11, 2016) (holding express terms of

contract foreclosed any of plaintiff’s claims alleging additional promises made by defendant).

Nowhere does Plaintiff allege any facts showing how Apple’s public announcement satisfies these




{C2242167.1 }        21
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 22 of 25




requirements. And the Developer Agreement indicates, on its face, that it was last modified in

June 2015, precluding any assertion that it was later modified in any way that was binding on

Apple. Ex. A at p. 6.

            In sum, the Amended Complaint alleges no facts showing that Apple promised in any

contract with Plaintiff that it would allow apps with “deeply rooted medical credentials” to publish

COVID-19 apps on the App Store. AC ¶ 101. Accordingly, Plaintiff fails to allege both the

existence of a contract term and Apple’s breach thereof, so this claim must be dismissed. 7

V.          The breach of the implied covenant of good faith and fair dealing claim must be
            dismissed.

            “Under California law, a claim for breach of the covenant of good faith and fair dealing

requires that a contract exists between the parties, that the plaintiff performed [its] contractual

duties or was excused from nonperformance, that the defendant deprived the plaintiff of a benefit

conferred by the contract in violation of the parties’ expectations at the time of contracting, and

that the plaintiff’s damages resulted from the defendant’s actions.” Singh v. Google Inc., No. 16-

CV-03734-BLF, 2017 WL 2404986, at *3 (N.D. Cal. June 2, 2017) (internal quotation marks and

citation omitted). Actionable conduct “involves something beyond breach of the contractual duty

itself” and requires “a failure or refusal to discharge contractual responsibilities, prompted not by

an honest mistake, bad judgment or negligence but rather by a conscious and deliberate act.”

Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387, 399–400 (Cal. Ct. App. 1990)

(quoting Congleton v. Nat’l Union Fire Ins. Co., 234 Cal. Rptr. 218, 222 (Cal. Ct. App. 1987)).

            A.       Plaintiff’s implied covenant claim is identical to its breach-of-contract claim.

            Plaintiff’s implied covenant claim fails because it is identical to Plaintiff’s breach of



7
      Nor does Plaintiff allege its own performance or excuse for nonperformance, another basis for dismissal. See
      Hamilton, 126 Cal. Rptr. 3d at 183.


{C2242167.1 }        22
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 23 of 25




contract claim. If allegations in a breach of implied covenant claim “do not go beyond the

statement of a mere contract breach and, relying on the same alleged acts, simply seek the same

damages or other relief already claimed in a companion contract cause of action, they may be

disregarded as superfluous as no additional claim is actually stated.” Soundgarden v. UMG

Recordings, Inc., No. LA CV19-05449 JAK JPRx, 2020 WL 1815855, at *17 (C.D. Cal. Apr. 6,

2020) (quoting Careau, 272 Cal. Rptr. at 400).

            Plaintiff’s implied covenant allegations rehash Plaintiff’s breach-of-contract theory—that

Apple impermissibly rejected Coronavirus Reporter’s proposed iOS app. Compare AC ¶ 110

(“Apple breached their own Developer Agreement when they refused to allow an entity with deep-

rooted medical expertise to publish on the App Store.”), with id. ¶ 116 (“Apple breached the

covenant when, during an international pandemic emergency, they disregarded established

medical hierarchies and blocked [Coronavirus Reporter’s alleged chief medical officer] from using

the internet to help people disseminate epidemiological data.”). Plaintiff also seeks the same

“substantial damages” for its implied covenant and breach of contract claims. Compare id. ¶ 112

(breach of contract), with id. ¶ 119. Plaintiff’s implied covenant claim is thus superfluous and

must be dismissed. See Vigdor v. Super Lucky Casino, Inc., No. 16-CV-05326-HSG, 2017 WL

2720218, at *4 (N.D. Cal. June 23, 2017) (dismissing breach of implied covenant claim where it

“relies on the same acts—and seeks the same damages—as their claim for breach of contract”).

            B.       Plaintiff fails to identify any express contractual term that was allegedly
                     frustrated through Apple’s purported conduct.

            Plaintiff’s implied covenant claim also must be dismissed because Plaintiff has not pled a

specific, express contract term on which to hinge any implied duty. “[T]he implied covenant is

‘limited to assuring compliance with the express terms of the contract, and cannot be extended to

create obligations not contemplated by the contract.’” Donohue, 871 F. Supp. 2d at 932 (quoting



{C2242167.1 }        23
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 24 of 25




Pasadena Live, LLC v. City of Pasadena, 8 Cal. Rptr. 3d 233, 237 (Cal. Ct. App. 2004)); see also

id. at 931 (holding that a user guide did not provide terms of the contract); Plastino v. Wells Fargo

Bank, 873 F. Supp. 2d 1179, 1191–92 (N.D. Cal. 2012) (dismissing implied covenant claim where

plaintiff “pointed to no specific contractual provision that was frustrated” and instead pointed to a

purported extra-contractual promise).      Here, as explained, Apple never “promised” in the

Developer Agreement (or anywhere else) that entities with “deeply rooted medical credentials”

would be “permitted to publish COVID apps on the App Store.” AC ¶ 101; see also supra Section

IV. And Plaintiff points to no other term in the Developer Agreement upon which to hinge any

implied duty.

            To the extent Plaintiff attempts to rely on some implied covenant untethered to any

contract, that too fails. Plaintiff alleges that “Apple breached the covenant when, during an

international pandemic emergency, they disregarded established medical hierarchies and blocked

Dr[.] Roberts from using the internet to help people disseminate epidemiological data” and that

“[t]here was no good faith when Apple focused on their own success, and blocked a research

professor such as Dr[.] Roberts.” AC ¶¶ 116, 118. These allegations are divorced from any

express contract term, and fail to show any term that was frustrated. Soundgarden, 2020 WL

1815855, at *17 (implied covenant “will not apply where no express term exists on which to hinge

an implied duty, and where there has been compliance with the contract’s express terms” (quoting

Berger v. Home Depot U.S.A., Inc., 476 F. Supp. 2d 1174, 1177 (C.D. Cal. 2007)). Accordingly,

Plaintiff’s claim for breach of the implied covenant of good faith and fair dealing “necessarily

fails.” Howell v. Travelers Com. Ins. Co., No. SC127387, 2019 WL 6620643, at *3 (Cal. Super.

Ct. Nov. 5, 2019); see also Careau, 272 Cal. Rptr. at 399–400 (explaining that allegations

supporting a claim for breach of the implied duty “must show” that the defendant’s conduct




{C2242167.1 }        24
                Case 1:21-cv-00047-LM Document 26-1 Filed 04/12/21 Page 25 of 25




“demonstrates a failure or refusal to discharge contractual responsibilities” (emphasis added)).

                                            CONCLUSION

            For the foregoing reasons, Apple respectfully requests that the Court dismiss Plaintiff’s

Amended Complaint for failure to state a claim.



 Respectfully submitted, this 12 day of April, 2021,

 APPLE INC.
 By and through its attorneys,

 By: /s/ Kevin M. O’Shea____________

 SULLOWAY & HOLLIS, PLLC                             PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP
 Kevin M. O’Shea, Esquire                            Jessica E. Phillips, Esquire
 New Hampshire Bar No. 15812                         Admitted Pro Hac Vice
 Allyson L. Moore, Esquire                           Martha Goodman, Esquire
 New Hampshire Bar No. 272208                        Admitted Pro Hac Vice
 9 Capitol Street                                    2001 K Street, NW
 Concord, New Hampshire 03301                        Washington, DC 20006-1047
 (603) 223-2800                                      (202) 223-7300
 koshea@sulloway.com                                 jphillips@paulweiss.com
 amoore@sulloway.com                                 mgoodman@paulweiss.com



                                    CERTIFICATE OF SERVICE

        I hereby certify that this pleading was filed through the ECF/CM system and will be sent
to all parties of record through ECF/CM.

                      Counsel for Coronavirus Reporter
                      Keith Mathews, Esquire
                      Associated Attorneys of New England
                      P.O. Box 278
                      Manchester, NH 03105
                      (603) 622-8100
                      keith@aaone.law

            Date: April 12, 2021                        By: /s/ Kevin M. O’Shea




{C2242167.1 }        25
